Citation Nr: 0601970	
Decision Date: 01/24/06    Archive Date: 01/31/06	

DOCKET NO.  04-24 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right shoulder injury. 

2.  Entitlement to service connection for the residuals of a 
right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1972 to 
January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.  The veteran provided sworn 
testimony in a Central Office hearing before the undersigned 
in March 2005.  For the reasons provided below, the case is 
not ready for appellate review and must be remanded for 
additional evidentiary development to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

During the personal hearing, the veteran testified that he 
reinjured his right foot during what appears to be a period 
of inactive duty for training (INACDUTRA) weekend drill 
sometime in May through July 1987, while serving with what he 
described as the 117 National Guard in Washington, DC.  Of 
course, injuries sustained during active military service, 
and during documented periods of ACDUTRA or INACDUTRA, are 
subject to service connection.  The service medical records 
from the veteran's documented active military duty from 1972 
to 1985 are on file, but an additional inquiry must be made 
to obtain copies of any available service medical and service 
personnel records from the veteran's period of National Guard 
service, following his active military duty.  It will be 
incumbent upon the veteran to provide more specific data with 
respect to exact units and addresses, and dates of service, 
so that the RO may successfully recover any additional 
available records from the veteran's National Guard service.

Also in testimony at the personal hearing, the veteran fairly 
clearly reported that he rarely if ever sought treatment for 
his right shoulder or foot in the years following active 
military service until more recently.  Nonetheless, he did 
submit a written statement supporting his claims in July 2004 
by a private physician (Dr. PSA), and it is apparent that no 
records of the veteran's treatment with this physician, aside 
from the referenced statement, have been collected for 
review.  The October 2003 notice letter pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
specifically noted that P. G.'s Hospital and Dr. PSA required 
a special release form for release of treatment records, and 
the RO will need to get the veteran to complete such special 
release form for the collection of these records.  Finally, 
in testimony at the personal hearing, the veteran reported 
that he had been provided treatment, including X-ray studies, 
by a Dr. M. in 1989.  With the veteran first completing a 
medical release form, the RO should also attempt to secure 
these records.

38 U.S.C.A. § 5103A(d)(2) provides that VA shall treat a VA 
examination or opinion as being necessary to make a decision 
if the evidence on file contains evidence that the claimant 
has a current disability or persistent or recurrent symptoms, 
and indicates that the disability "may be" associated with 
the claimant's military service, and the evidence presently 
on file does not contain sufficient medical evidence for a 
reasoned decision.  The service medical records reveal that 
the veteran sustained an acute, mild right shoulder 
acromioclavicular (AC) separation in August 1972, and current 
X-ray studies from 2003 reveal mild narrowing of the 
glenohumeral joint with mild sclerosis in the glenoid.  No 
right foot injury or disease is noted during service other 
than a November 1984 statement by the veteran in a medical 
history that his right foot was swollen in 1973.  The veteran 
did sustain a left ankle sprain during service, but the 
present claim before VA is for a right foot disability.  The 
veteran is clearly shown to have sustained an intercurrent 
right ankle sprain injury in June 1990, which included X-ray 
evidence of a nondisplaced metatarsal fracture.  Accordingly, 
the Board finds that the issues on appeal must be referred 
for a VA examination with a complete review of the objective 
clinical history and a request for clinical opinions 
consistent with the VCAA.

For these reasons and bases, the case is REMANDED to the RO 
for the following action:

1.  The RO should notify the veteran that 
his claim has been remanded for 
additional development and medical 
release forms must be provided him to be 
accurately and fully completed for Drs. 
M. and PSA.  Dr. PSA's address appears to 
be on Annapolis Road in Bladensburg, 
Maryland.  When these medical release 
forms are completed in full and returned, 
the RO should forward each to the 
respective physicians for the collection 
of all records of the veteran's treatment 
with them.  The RO is specifically 
requested to make a Xerox copy of the 
July 2004 letter from Dr. PSA, which is 
unsigned, and in addition to requesting 
her to submit copies of all records of 
the veteran's treatment, she should be 
requested to indicate whether she is the 
author of this letter and, if so, whether 
she stands by all statements and 
allegations made therein.  

Additionally, the RO should request the 
veteran to provide a specific unit 
identifier and accurate address for all 
units of assignment where he served with 
the National Guard following his 
separation from service, to include the 
specific unit and address referred to as 
the "117 National Guard, Washington, DC."  
The veteran should provide the 
approximate dates of his National Guard 
service, the units of assignment in which 
he served during this period, and 
sufficient other detail so that the RO 
may attempt to collect all records of the 
veteran's National Guard service.  In 
making this request, the RO should 
specifically request production of all 
service medical records and all service 
personnel records associated with the 
veteran's National Guard service.  All 
evidence from private physicians and from 
any National Guard units collected must 
be included in the claims folder.

2.  After completion of the above 
development to the extent possible, the 
veteran should be referred for a VA 
orthopedic examination of his right 
shoulder and right foot.  The veteran's 
claims folder including all evidence 
collected pursuant to this remand, must 
be referred to the physician conducting 
this examination, and the resulting 
report of examination must specifically 
state that the claims folder was supplied 
and reviewed by the examining physician.  
Any necessary X-rays or other diagnostic 
studies should be performed.  In addition 
to providing the results of a current 
examination, reporting all findings of 
abnormality or pathology with respect to 
the veteran's right foot and right 
shoulder, the physician is requested to 
conduct a comprehensive review of the 
clinical history on file, especially 
including the veteran's service medical 
records.  These records do document that 
the veteran sustained a mild right 
shoulder AC separation in August 1972 and 
the physician conducting this examination 
is requested to provide an opinion as to 
whether it is more, less, or equally 
likely that any current finding of right 
shoulder pathology is causally or 
etiologically related to the right 
shoulder separation the veteran is 
documented to have incurred in 1972.  

With respect of the veteran's right foot, 
the Board notes that its own careful 
review of the service medical records 
fails to reveal any right foot injury 
documented during service.  The only 
reference to the right foot is contained 
in a report of history made by the 
veteran himself during examination some 
nine years after the reported event in 
November 1984 that he sustained "right 
foot swollen in the year 1973."  On the 
other hand, the records do document that 
the veteran sustained a moderate left 
ankle sprain during service which 
included X-ray studies and examination.  
The veteran has claimed that he reinjured 
his right foot during service with the 
National Guard sometime between May and 
July 1987, and all records available from 
the veteran's National Guard service 
should be available for review at the 
time of the current examination.  The 
veteran is again clearly noted to have 
sustained an intercurrent injury to the 
right foot in February 2003 which 
included a nondisplaced, closed fracture 
of a right metatarsal.  The examiner 
should state whether it is more, less, or 
equally likely that any current 
disability or abnormality of the 
veteran's right foot is causally or 
etiologically related to any right foot 
injury the veteran sustained during 
active military service from 1972 to 
1985, and/or any period of active 
training with the National Guard.  The 
examining physician is requested to 
provide these opinions based upon current 
examination and careful review of the 
clinical history on file.  A clear 
statement of reasons and bases supporting 
any opinion provided is essential.  

3.  After completion of the above 
development, the RO should again address 
the issues on appeal.  If any decision is 
not to the veteran's satisfaction, he and 
the representative must be provided with 
a supplemental statement of the case 
which includes a discussion of the 
development requested in this remand, and 
they must be provided an opportunity to 
respond.  The case should thereafter be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

